IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: February 26, 2019.

                                                         __________________________________
                                                                   TONY M. DAVIS
                                                         UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________




                        NITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TEXAS
                           MIDLAND-ODESSA DIVISION

In re:                                    }
                                          }
JAIME BARRERA                             }         Case No. 18-70160 - TMD
and EDNA BARRERA                          }              (Chapter 13)
                                          }
            Debtors                       }


                  ORDER SUSTAINING TRUSTEE’S OBJECTION
                     TO DEBTORS’ CLAIM OF EXEMPTION


     On   this   date   came   on   for       hearing    the   Trustee's   Objection   to

Debtors’ Claim of Exemption (the “Objection”).                      The Court finds that

the Objection should be sustained.                  It is therefore ORDERED that the

Objection   to   Debtors’      claim   of      exemption       is   sustained,   and   the

Debtors’ claim of exemption is denied as to the following property:

(2) Pressure Diggers.

                                              ###
